Order, Supreme Court, New York County (Carmen Beauchamp Ciparick, J.), entered March 12, 1992, which, inter alia, denied in part defendants’ motion for summary judgment dismissing the complaint and denied their motion to amend their answer to assert counterclaims, unanimously affirmed, without costs.
As is clear from the evidence, material questions of fact exist regarding plaintiffs’ breach of contract cause of action and breach of fiduciary duty cause of action. Accordingly, summary judgment dismissing those causes of action was properly denied (see, e.g., Millerton Agway Coop. v Briarcliff Farms, 17 NY2d 57). In addition, we find that the IAS court did not abuse its discretion under the circumstances in denying defendants’ motion to amend their answer to assert counterclaims on the ground of laches (see, Smith v Sarkisian, 63 AD2d 780, 781, affd 47 NY2d 878). Concur — Sullivan, J. P., Carro, Wallach, Kassal and Rubin, JJ.